Craig D. Stacey (ISBN #7996)
MOORE ELIA KRAFT & HALL LLP
702 W. Idaho St., Suite 800
Boise, ID 83702
Post Office Box 6756
Boise, Idaho 83707-7426
Telephone:    (208) 336-6900
Facsimile:    (208) 336-7031
E-Mail: craig@melawfirm.net

Attorneys for Defendant Adam Miller

                       IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO



VINCENT DANIEL GARCIA,                                Docket No. 1:20-cv-00001-BLW

                     Plaintiff,                       NOTICE OF SUBSTITUTION OF
                                                      COUNSEL
vs.

IDAHO STATE CORRECTIONAL
CENTER, G-BLOCK CORRECTION
OFFICERS, IDAHO DEPRTMENT OF
CORRECTION, STATE OF IDAHO, JAY
CHRISTENSEN, and ADAM MILLER,

                     Defendants.



TO:    THE CLERK OF THE ABOVE-ENTITLED COURT, and THE ABOVE-ENTITLED
       PLAINTIFF:


       PLEASE TAKE NOTICE THAT the undersigneds hereby stipulate and agree that Craig

D. Stacey, of the firm Moore Elia Kraft & Hall LLP, 702 W. Idaho St., Suite 800, P.O. Box 6756

Boise, Idaho, 83707, will hereinafter represent Defendant Adam Miller in the above-entitled

matter, and that Yvonne A. Dunbar, previous counsel for said Defendant, is hereby withdrawn.




NOTICE OF SUBSTITUTION OF COUNSEL - 1
         The Clerk of the Court is hereby requested to make such entries as may be required to

record such substitution, and to direct the inclusion of said counsel on all appropriate mailing

lists.

         DATED this 10th day of August, 2020.

                                                MOORE ELIA KRAFT & HALL LLP



                                                By /s/ Craig D. Stacey
                                                   Craig D. Stacey, Of the Firm
                                                   Attorneys for Defendant Adam Miller



         DATED this 10th day of August, 2020.



                                                By /s/ Yvonne A. Dunbar
                                                   Yvonne A. Dunbar




NOTICE OF SUBSTITUTION OF COUNSEL - 2
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of August, 2020, I filed the foregoing
NOTICE OF SUBSTITUTION OF COUNSEL electronically through the CM/ECF system,
and delivered a true and correct copy to the following party, addressed as follows:


       Vincent Daniel Garcia                        U.S. Mail, postage prepaid
       #124930                                      Hand-Delivered
       ISCC                                         Overnight Mail
       P. O. Box 70010                              Facsimile
       Boise, Idaho 83707                           E-Mail
       Plaintiff pro se                             CM/ECF System



                                                   /s/ Craig D. Stacey
                                                        Craig D. Stacey




NOTICE OF SUBSTITUTION OF COUNSEL - 3
